Title: To George Washington from Josias Carvill Hall, 20 May 1789
From: Hall, Josias Carvil
To: Washington, George



Sir
Baltimore May 20th 1789

If in the distribution of the Offices necessary to the execution of the new government there should be one suited to my capacity your Excellency will confer a favor by having me in consideration when you are pleased to make the appointment.
My absence from home during the war, And consequent neglect & depriciation of my fortune, has made this application in some degree necessary. With the greatest Respect & esteem I have the honor to be yr Excellencys Mo. Obt & very Hble Sert

Jo. Carvill Hall

